DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-11 are allowed. The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-10 is the inclusion of the limitations of a liquid ejection apparatus including an air chamber that is coupled to the supply flow path through a plurality of flow paths, wherein the supply flow path includes a filter, the plurality of flow paths are, in the supply flow path, connected upstream from the filter, and the air chamber is positioned at a position higher than the filter when in a first posture that is a posture during use and in which the liquid ejecting head is positioned higher than the liquid storage portion. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claim 11 is the inclusion of the limitations of a liquid ejection apparatus including an air chamber that is coupled to the supply flow path through a plurality of flow paths, wherein the supply flow path includes a filter, the plurality of flow paths are, in the supply flow path, connected upstream from the filter, and the air chamber is positioned at a position higher than the filter when in a first posture that is a posture during use, and when in a second posture that is a posture in which the liquid storage portion is positioned higher than the liquid ejecting head, at least a portion of the air chamber is positioned at a position lower than the filter. It is these limitations found in the claims, 

Response to Arguments

Applicant’s arguments, see Applicant Arguments/Remarks, filed 2/2/22, with respect to rejection(s) of Claims 1-2 and objection(s) to Claims 3-9 have been fully considered and, in conjunction with amendments filed on the same date,  are persuasive.  The rejection(s) of Claims 1-2 and objection(s) to Claims 3-9 have been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                               





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853